 Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 1 of 37 PAGEID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

BRITAN TOLLIVER, an individual,      :
                                     :
ANNA STAMMEN, an individual,         :
                                     :
ABAGAIL BRINKER, an individual,      :
                                     :
        and                          :    Case No. 2:20-cv-3790
                                     :
DEBORAH HESSEN, an individual,       :
                                     :
                Plaintiffs,          :
                                     :    Judge:
vs.                                  :
                                     :
ABUELO’S INTERNATIONAL LP, a         :
privately held limited partnership   :
d/b/a Abuelo’s Mexican Food Embassy, :
                                     :
        and                          :
                                     :
FOOD CONCEPTS                        :
INTERNATIONAL, LP, a privately held :
limited partnership d/b/a Abuelo’s   :
Mexican Food Embassy,                :
                                     :
                Defendants.          :
_____________________________________________________________________________

                                    COMPLAINT
                            (Jury Demand Endorsed Hereon)


                             PRELIMINARY STATEMENT

      Plaintiffs Britan Tolliver, Abagail Brinker, Deborah Hesson, and Anna Stammen

(collectively, “Plaintiffs”) seek damages under the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201, et. seq., the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

18 U.S.C. § 1961 et. seq., Ohio’s Minimum Fair Wage Standards Act (“OMFWS”), Ohio Rev.




                                        Page 1 of 37
 Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 2 of 37 PAGEID #: 2




Code § 4111 et seq., and pursuant to Ohio Rev. Code § 2307.60 against corporate Defendants

Abuelo’s International, L.P. and Food Concepts International, L.P. (collectively, “Abuelo’s”).

Abuelo’s is one of the top 50 emerging restaurant chains in the United States by an industry

publication and is a criminal enterprise engaged in a corporate and local pattern of racketeering

activity, including wire fraud and mail fraud, in order to systematically deprive its employees of

earned wages and benefits. This action seeks appropriate monetary, declaratory, and equitable

relief based on Abuelo’s willful failure to compensate Plaintiffs with minimum wages and

overtime compensation as required by state and federal law.

                                  JURISDICTION & VENUE

1.      This Court has original jurisdiction over Plaintiffs’ FLSA claims pursuant to 28 U.S.C.

§ 1331 and 29 U.S.C. § 216(b).

2.      This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to

28 U.S.C. § 1367 as they form part of the same case or controversy as Plaintiffs’ FLSA claims.

3.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b).

4.      Pursuant to Fed. R. Civ. P. 20(a)(1), Plaintiffs are joined in this action as their claims

arise out the same transaction, occurrence, or series of transactions or occurences and contain

questions of law and fact common to all plaintiffs in this action.

                                            PARTIES

5.      Plaintiff Britan Tolliver (“Mr. Tolliver”) is an individual residing in Franklin County,

Ohio.

6.      Plaintiff Abagail Brinker (“Ms. Brinker”) is an individual residing in Franklin County,

Ohio.




                                            Page 2 of 37
 Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 3 of 37 PAGEID #: 3




7.     Plaintiff Deborah Hesson (“Ms. Hesson”) is an individual residing in Franklin

County, Ohio.

8.     Plaintiff Anna Stammen (“Ms. Stammen”) is an individual residing in Franklin

County, Ohio.

9.     Defendant Abuelo’s International LP is a foreign for-profit limited partnership registered

to do business in the State of Ohio, whose statutory agent is Registered Agent Solutions, Inc.,

4568 Mayfield Rd., Suite 204, Cleveland, OH 44121 and whose Ohio Store #621 principal place

of business was located at 3950 Gramercy Street, Columbus, OH.

10.    Defendant Food Concepts International, LP is a foreign for-profit limited partnership

registered to do business in the State of Ohio, whose statutory agent is Registered Agent

Solutions, Inc., 4568 Mayfield Rd., Suite 204, Cleveland, OH 44121. Food Concepts

International’s principal place of business is located at 2575 South Loop 289, Lubbock, Texas.

Defendants Abuelo’s International LP and Food Concepts International LP are collectively

referred to hereinafter as “Abuelo’s” or “Defendants.”

11.    Abuelo’s constitutes one enterprise within the meaning of the FLSA under 29 U.S.C.

§ 203(r)(1) and one enterprise within the meanding of 18 U.S.C. § 1961 (RICO).

12.    Abuelo’s employees perform related activities for a common business purpose through a

unified operation or common control.

13.    Abuelo’s employed Mr. Tolliver as a restaurant front of house shift lead, back of house

shift lead, and front wait/server from at least August 9, 2017 to August 4, 2019.

14.    Abuelo’s employed Ms. Brinker as a restaurant front of house shift lead, back of house

shift lead, and front wait/server from at least August 9, 2017 to April 19, 2019.




                                            Page 3 of 37
    Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 4 of 37 PAGEID #: 4




15.      Abuelo’s employed Ms. Hesson as a restaurant front of house shift lead, back of house

shift lead, and front wait/server from at least August 9, 2017 to August 4, 2019.

16.      Abuelo’s employed Ms. Stammen as a restaurant front of house shift lead, back of house

shift lead, and front wait/server from at least August 9, 2017 to August 4, 2019.

17.      During all relevant times, Plaintiffs were Abuelo’s “employees” within the meaning of

the FLSA under 29 U.S.C. § 203(e)(1) and the OMFWSA under Ohio Rev. Code §

4111.03(D)(3).

18.      During all relevant times, Defendants were Plaintiffs’ “employers” within the meaning of

the FLSA under 29 U.S.C. § 203(d) and the OMFWSA under Ohio Rev. Code § 4111.03(D)(2).

19.      During all relevant times, Abuelo’s was, and continues to be, an enterprise engaged in

“the production of goods for commerce” within the meaning of the FLSA and OMFWSA.

20.      During the relevant times, Abuelo’s gross revenue exceeded $500,000 per year.

21.      During the relevant times, Abuelo’s gross revenue exceeded $319,000 per year.

                                       STATEMENT OF FACTS

22.      The facts in this case are identical to the factual background discussing Abuelo’s

common policies and procedures in several consolidated cases against Abuelo’s in the U.S.

District Court for the Southern District of Ohio.1

23.      Defendants owned and operated a Mexican restaurant in the Easton Town Center

shopping mall in Columbus, Ohio (Store #621), serving lunch, dinner, and catered food.

Abuelo’s Store #621 closed in or around August, 2019.



1
  Plaintiffs Joseph Miller (2:13-cv-00124), Teddy Crozier (2:13-CV-00125), Komekeo Coleman (2:13-CV-00126),
Eric Gibbs (2:13-CV-00127), Stacie Johnson (2:13-CV-00129), Lucas Troyer (2:13-CV-00130), Angie Tigner (13-
CV-132), Amanda McEldowney (2:13-CV-00133), and Jamie Keegan (2:13-CV-00134) sued Food Concepts
International, LP and Abuelo’s International LP in Franklin County, among other defendants. Defendants therafter
removed the cases to the U.S. District Court of the Southern District of Ohio.


                                                 Page 4 of 37
    Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 5 of 37 PAGEID #: 5




24.        Abuelo’s also operates approximately forty-three (43) additional locations in the states of

Texas, Oklahoma, Arizona, Arkansas, Missouri, Kansas, Tennessee, Indiana, South Carolina,

Michigan, Kentucky, Wisconsin, Florida, and Virginia.

                                          Plaintiffs’ Off-the-Clock Work

25.        Abuelo’s employed restaurant front wait/servers and bartenders at Abuelo’s Store #621

who were primarily responsible for waiting on tables, tending bar, and performing pre-shift and

post-shift “side work.” Pre-shift and post-shift “side work” included cleaning, table set-up, and

other general, as-needed responsibilities. Plaintiffs were employed by Abuelo’s within three

years of commencing this action and worked at Abuelo’s Store #621.

26.        Upon information and belief, Abuelo’s applies the same pay practices and policies at its

various locations, including Store #621, to all front wait/servers and bartenders,2 including

Plaintiffs.

27.        Abuelo’s Store #621 tracks and records its employees’ time through an in-store Aloha

point of sale system (hereinafter “Store Level Aloha”). The Employer tracks an employee’s

hours worked, including Plaintiffs, by clocking in and out of the Store Level Aloha system. Upon

information and belief, every morning – at approximately 3 AM ET – the data maintained by the

Store Level Aloha system is transmitted to the Abuelo’s corporate payroll department in

Lubbock, Texas. Upon information and belief, the daily Store Level Aloha data that is

transmitted to Abuelo’s corporate becomes a part of the corporate level Aloha data maintainted

by Abuelo’s corporate and used for payroll purposes (hereinafter “Enterprise Level Aloha”).

Upon information and belief, once the Store Level Aloha data is transmitted to Abuelo’s

corporate, the Store Level Aloha for a particular day is never re-transmitted to Abuelo’s

corporate. Upon information and belief, prior to the issuance of employee bi-weekly pay checks,
2
    Bartenders and front wait/servers will collectively be referred to hereinafter as “servers”).


                                                        Page 5 of 37
    Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 6 of 37 PAGEID #: 6




both store level managers and corporate level payroll personell are able to “punch edit” the Store

Level Aloha or Enterprise Level Aloha data before or after issuing the employees bi-weekly pay

checks. Upon information and belief, Abuelo’s corporate utilizes the Enterprise Level Aloha

data, among other reports provided to it by store management, to produce payroll reports and to

issue employee paychecks. The time an employee spends working after clocking in on the Store

Level Aloha system and until he or she clocks out of the Store Level Aloha system (or is

automatically clocked out) is time spent “on the clock.”3 Employees’ whose time was not punch

edited at the Store level or Enterprise level had their paychecks based upon the time recorded by

the Store Level Aloha system and only for the “on the clock” recorded time.

28.      Neither the Store Level Aloha, nor the Enterprise Level Aloha point of sale systems

record time an employee spends working “off the clock,” meaning time spent working before

clocking in or after clocking out. Abuelo’s management did not require servers to track, record,

or report time spent working “off the clock” in any other manner.

29.      Further, the Store Level Aloha system would not permit employees, including Plaintiffs,

to clock in before their scheduled start time or to clockout after their scheduled end time without

a manager’s approval and by swiping the manager’s Aloha card. In order for Plaintiffs to clock

into the Store Level Aloha before they were scheduled, a manager would have to use his or her

card to override the system to permit a clock in time in advance of or after the employee’s

scheduled start time if more than 5-10 minutes. In order for Plaintiffs to clock out after their

scheduled end time, a manager would have to use his or her card to override the system to permit

a clock out after the employee’s scheduled end time if more than 5-10 minutes.


3
 If an employee who is clocked into the store’s Aloha system fails to clock out before the 3 AM ET upload to
Abuelo’s corporate, the Aloha will automatically clock the employee out prior to transmitting the Store Level Aloha
data to corporate (hereinafter “Forced Clock Out”). When an employee has a Forced Clock Out, that employees
daily chit is printed at the store’s master Aloha terminal printer.


                                                  Page 6 of 37
 Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 7 of 37 PAGEID #: 7




30.    Abuelo’s Store #621 management encouraged employees, including Plaintiffs, to work

off-the-clock to reduce Abuelo’s labor costs and prevent employees from accruing overtime.

31.    When Plaintiffs began a shift, he or she was ostensibly supposed to clock in. Abuelo’s

Store #621’s unwritten policy, however, was for front wait/servers to wait to clock in until they

received their first table. This policy was also necessary because Plaintiffs were not scheduled

until shortly before they were anticipated to receive their first table, which did not provide

sufficient time for Plaintifffs to perform their required pre-shift side work. Plaintiffs typically

spent the time between arriving at the store for their shift and clock in doing pre-shift side work,

such as preparing their tables, sweeping floors, filling sugar and salt shakers, and cutting fruit for

the bar, for example.

32.    When scheduled to tend bar, before clocking in, Plaintiffs would prepare the bar by

cutting fruit, making simple syrup, stocking alcohol, and making magaritas from scratch.

33.    A former general manager for Abuelo’s Store #621 testified under oath during a

deposition in a similar case against Abuelo’s that he and all members of management were aware

that front wait/servers were working without clocking in. The Abuelo’s general manager testified

that this fact was “common knowledge.” Further, because a manager’s approval was required

for the Store Level Aloha system to clock in Plaintiffs in advance of or after his or her scheduled

start time, Abuelo’s management knew that Plaintiffs were working off-the-clock when they

would be performing their necessary pre-shift side work before their scheduled start time.

34.    When Plaintiffs and similarly situated front wait/servers ended their shifts, he or she

closed all of the transactions from his or her sales for that shift by going through a checkout

(a.k.a. cash-out) and Employee Clock Out process. Plaintiffs initated the checkout process by

swiping his or her card to activate the Store Level Aloha system, which then generated a




                                            Page 7 of 37
 Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 8 of 37 PAGEID #: 8




checkout report. After clocking out, Plaintiffs – while off the clock – would complete the

checkout process by origanizing their cash and credit card receipts, finished their side work, and

would get the restaurant prepared for the upcoming morning, including, but not limited to,

wiping down tables and counters, table arrangements, collect pitchers, restock fridges and

freezers, rearrange tables, restock printer ribbons and bags, empty trash, dump tea urns, clean the

underside of tables, and dispose of fruit, among other duties.

35.    When Plaintiffs clocked-out, the Store Level Aloha system would print an Employee

Clock Out report or “chit” – a paper receipt identifying the job under which the employee

clocked-in, the employee’s clocked-in and out times, the number of hours worked during that

shift, the total hours worked during that work week, total sales, tip share amount, declared tips,

and charged tips. Neither the Enterprise Level Aloha nor the Store Level Aloha system keeps an

electronic copy of the chit. However, after the close of business the Store Level Aloha system

would transmit to the Enterprise Level Aloha system each employees’ time through electric

wires interstate to Abuelo’s corporate offices in Lubbock, Texas for payroll and other purposes.

36.    After clocking out, the front wait/servers took their check out report to a front of house

(“FOH”) shift lead and back of house (“BOH”) shift lead for review and signature approval.

37.    The checkout report showed the total shift sales detailed history broken down by category

(e.g. Liquor, Wine, Starters, Soup/Salad, Combos, Enchiladas, Kids, Fajitas, Dessert, Beverages,

Misc, Tapas/Sm Plates, Mods, HH Good, HH Liquor) of each transaction for each front

wait/server during his or her shift separated by cash and credit card type. Front wait/servers were

then required to organize their original store copy sales receipts (separating by cash and credit

card) and arranged so that the credit card receipts were in the same order as they appeared on the

checkout report.




                                            Page 8 of 37
 Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 9 of 37 PAGEID #: 9




38.    During this review, each FOH/BOH shift lead would check to see if the front wait/server

separated and organized each original store copy receipt in the order of the checkout report and

verified that all credit card tips were accurately entered into the Store Level Aloha system as

shown in the checkout report. If the front wait/server’s receipts were not organized in this

manner, the front wait/server, often with the FOH or BOH shift lead’s assistance, would be

required to rearrange their receipts to correct the problem. Once the sales receipts were organized

and the tip amounts on the store copy receipt was confirmed with the amount reported on the

checkout report, the FOH and BOH shift leads would each sign off on the front wait/server’s

checkout report. Then, the front wait/server would take his or her checkout report to the manager

on duty to verify the accuracy of the checkout and to “cash-out” or “tip out” where the manager

would then pay each front wait/server his or her share of tips (received tips less tip share

contribution) for the shift in cash. Once front wait/servers were cashed-out or tipped out and they

had completed the Clockout process, they were allowed to leave.

39.    While working as a FOH/BOH shift lead, Plaintiffs would spend twenty to forty minutes

with each front wait/server reviewing and/or correcting their receipts and checkout reports in

advance of the manager’s review. The FOH/BOH shift lead also had to inspect each front

wait/server’s section to make sure that they completed all of their post-shift side work and that

the chairs were set up. With up to twenty front wait/servers on a single weekend shift, the

checkout review process would take hours to complete and frequently left the FOH/BOH shift

leads being one of the last employees to leave the restaurant.

40.    In addition to overseeing the front wait/server checkout and cash out processes, Plaintiffs

and similarly situated FOH/BOH shift leads were also primarily responsible for supervising the

other front wait/servers. An Abuelo’s former general manger testified that FOH/BOH shifts leads




                                           Page 9 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 10 of 37 PAGEID #: 10




assigned pre-shift and post-shift side work, such as bring ice to the bar, bringing glasses out of

the side area, making iced tea, giving out chips and salsa to servers, etc. FOH/BOH shift leads

were also responsible for the oversight of customer service, oversight of resturant clean-up

assignments, and other supervisory resposibilities to include assumption of management duties

and responsibilities in the absence of in-store management. At night, the BOH also had to break

down the coffee and tea urns, take care of the glassware, and help to shut down the restaurant.

41.    Additionally, while working as a FOH/BOH shift lead, Abuelo’s managers would give

Plaintiffs their Aloha manager’s card and were told to respond to customer complaints and

handle complimentary meals, accepting coupons, or voiding transactions. These managerial

functions that FOH and BOH shift leads performed could not be done without a manager’s

Aloha card.

42.    In contrast, Abuelo’s front wait/servers were not responsible for supervising other front

wait/servers, were not responsible for reviewing other front wait/servers’ checkout reports or

required to monitor their pre-shift or post-shift side work.

43.    An Abuelo’s general manager testified in a deposition and estimated that it would take a

FOH/BOH shift lead forty-five minutes more than a server to perform their pre-shift duties. The

general manager also testified that on average, it would take a FOH/BOH shift lead an additional

hour to an hour-and-a-half to perform their post-shift duties compared to a server.

44.    The same former general manager also testified in deposition that the job functions of a

server and a FOH/BOH shift lead were indeed different from a server although they received the

same rate of pay. Generally, FOH/BOH shift leads were responsible for maintaining the

restaurant floor for the managers and insuring that the servers’ work was getting done.




                                            Page 10 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 11 of 37 PAGEID #: 11




45.     From time to time, Abuelo’s required Plaintiffs and other similarly situated front

wait/servers to come into the restaurant for training. An Abuelo’s general manager testified that

in some cases this time was compensated; however, upon information and belief, in most cases,

Plaintiffs were not compensated for these training sessions.

                              Abuelo’s Unlawful Time Shaving Practices

46.     When Abuelo’s employees would forget to clock in or clock out, clock in or clock out at

the incorrect time, or fail to declare sufficient tips, an Abuelo’s manager was able to make a

punch adjustment (“punch edit”), wherein he or she could edit the employee’s jod code, clock in

time, clock out time, rate of pay, and/or declared tips. Such punch edits occurred when an

employee clocked in under the wrong job code, needed to have his or her job code changed at the

discretion of management, failed to clock in or management desired a different clock in time,

failed to clock out at the end of his or her shift or management desired a different clock out time,

management desired the employee’s rate of pay to be different, or management wanted to

modify the “declared tips” attributed to an employee.4 Abuelo’s maintains two sets of edit punch

reports that show certain adjustments that a manager has made to the employee’s job code, clock

in time, clock out time, rate of pay, or delared tips.

47.     Upon information and belief, on numerous occasions, Abuelo’s management made

unlawful punch edits to Plaintiffs’ time records by modifying the their job code, clock in time,

clock out time, rate of pay, and or declared tips. Abuelo’s management completed these punch

edits without consulting Plaintiffs, without their knowledge, and without their permission. Upon




4
  Upon reviewing previous Abuelo’s cases and former employee deposition testimony, multiple former employees
testified under oath that Abuelo’s management was punch editing declared tips and allocating tax responsibility for
those punch edited tips to them when, in fact, they had not received the tips being allocated to them by Abuelo’s
management.


                                                  Page 11 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 12 of 37 PAGEID #: 12




information and belief, the punch edits conducted by Abuelo’s management were false,

contrived, and engaged in for the benefit of Abeulo’s to Plaintiffs’ financial detriment.

48.    In some instances, Abuelo’s managers would punch edit Plaintiffs’ time records by

removing entire shifts so that those hours would not be recorded on their weekly time and

attendance records.

49.    For example, on September 14, 2018, Ms. Hesson’s Employee Clock Out report or chit

recorded that she clocked in at 11:24 AM and that she clocked out at 8:25 PM resulting in just

over nine hours and one minute of recorded on-the-clock time for her shift. However, Ms.

Hesson’s Weekly Time and Attendance report which was provided to her by Abuelo’s corporate

purports to show that Ms. Hesson clocked in at 12:24 AM and clocked out at 8:25 PM for a total

recorded time of eight hours and one minute.

50.    Upon information and belief, Abuelo’s punch edited Ms. Hesson’s time and attendance

record for September 14, 2018 by reducing her on-the-clock time by 1 hour. Ms. Hesson neither

was informed of this change, nor did she give her consent.

51.    On other occasions, Abuelo’s managers punch edited Ms. Hesson’s job title from

“Trainer” as reported on her Employee Clock Out or chit to “Server” as reported on Ms.

Hesson’s Abuelo’s Weekly Time and Attendance records. By changing Ms. Hesson’s job title,

Abuelo’s only paid her Ohio’s lower tipped minimum wage rather than the $6.50 per hour she

received when she was properly reported as a Trainer and less that the lawful minimum wage she

should have received for working in a non-tipped occupation of Trainer training other front

wait/servers.

                                  Abuelo’s Unlawful Tip Pool

52.    When Plaintiffs worked as either a front wait/server, FOH or BOH shift lead, Abuelo’s




                                           Page 12 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 13 of 37 PAGEID #: 13




required Plaintiffs to contribute three percent (3%) of their total shift sales, known as “Tipshare,”

which was documented on both the employee’s shift Checkout report and the Employee Clock

Out report or chit, into an unlawful tip pool Abuelo’s operated.

53.     When Plaintiffs worked as either a front wait/server, FOH or BOH shift lead, they did not

receive a “Tipshare” distribution from the Abuelo’s tip pool, they only paid into it. However,

when and if Plaintiffs worked as bartenders, they would receive a Tipshare distribution on their

bi-weekly paycheck from Abuelo’s unlawful tip pool.

54.     Although Abuelo’s withheld three percent (3%) of Plaintiffs’ total sales for each shift,

Plaintiffs regularly spent the majority of those shifts performing non-tipped duties, including

management duties, during those shifts. Specifically, Abuelo’s required Plaintiffs to perform pre-

shift and post-shift side work as well as management duties not identified in the Occupational

Information Network (“O*NET”)5 report for waiters and waitresses during their shift and to

participate in Abuelo’s unlawful tip pool.

55.     It was Abuelo’s pattern and practice to collect servers’ Tipshare contributions, including

Plaintiffs’ Tipshare, each shift beginning on Thursday of each week through the following

second Wednesday. In otherwords, Abuelo’s would collect front wait/servers, FOH, and BOH

shift leads’ Tipshare for two weeks before distributing it to the tip pool distribution recipients.

56.     Upon information and belief, at the end of business each day, Abuelo’s Store #621’s

closing manager would prepare two deposits – one for business receipts and a second one for the

BOH, FOH, and front wait/servers’ Tipshare contributions. The deposit slips then went into the

restaurant’s Daily Cash Bag.

5
  O*NET is an online source of occupational information that the Wage and Hour Division staff of the U.S.
Department of Labor is required to consult to determine whether duties are related or unrelated to the tip-producing
occupation. See Field Operations Handbook, Wage and Hour Division, United States Department of Labor,
30d00(f), available at https://www.dol.gov/agencies/whd/field-operations-handbook/Chapter-30 (last visited May 5,
2020).


                                                  Page 13 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 14 of 37 PAGEID #: 14




57.    The Daily Cash Bag contains the store’s nightly reports (e.g. sales report, hourly labor

report, payment detail report, and EDC or credit card report), front wait/server Checkouts,

bartender Checkouts, and the original “wet” credit card receipts.

58.    Upon information and belief, instead of maintaining a separate Tipshare bank account,

Abuelo’s would deposit all employee Tipshare contributions into one store cash account along

with deposits for store receipts. The amount of Tipshare contributions were tracked using a

specific general ledger account for Abuelo’s Store #621.

59.    Every other week, Abuelo’s purported to use those Tipshares contributed to the tip pool

to pay other tipped and non-tipped employees in their be-weekly paychecks, including bus boys,

food runners, service bartenders, hosts, and server assistants. To determine how much these

tipped and non-tipped employees would receive, Abuelo’s would take the total Tipshare that the

front wait/servers contributed during a given week and divided that by the amount of hours that

all the tipped and non-tipped receipient employees worked during that week. The amount of

those hours was then multiplied by the number of hours each employee typically worked.

60.    Upon information and belief, it was also Abuelo’s pattern and practice to reduce

Plaintiffs’ time through punch edits after the Store Level Aloha system printed Plaintiffs’ chit

after each shift. These punch edits generally occurred the next day. By reducing Plaintiffs’ time,

Abuelo’s and its management would artificially reduce Plaintiffs’ earned wages.

61.    Upon information and belief, it was Abuelo’s pattern and practice to reduce the total sales

for a front wait/server through the Store Level Aloha system after the employees had completed

their Checkout and Employee Clock Out. These after the fact modifications of total sales allowed

members of Abuelo’s management to collect Tipshare from employees at the end of their shift

and never report it as a tip pool contribution or allow it to be deposited into the company’s bank




                                          Page 14 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 15 of 37 PAGEID #: 15




account. Instead, certain Abuelo’s managers would walk out of the store with a portion of

Plaintiffs’ Tipshare contribution in hand. This management retained a Tipshare portion that was

not distributed to the other tipped or non-tipped employee tip pool recipients resulting in a

violation of 29 U.S.C. § 203(m)(2)(B).

62.    Because Abuelo’s and its management unlawfully kept portions of BOH, FOH, and front

wait/servers’ Tipshare contributions, Plaintiffs and other similarly situated tipped employees

(bartenders, hosts, etc.) received lower Tipshare distributions.

63.    The redistribution of the collected Tipshares in the tip pool never occurred on the same

day that the funds were earned by Plaintiffs. Instead, as an Abuelo’s controller and general

manager testified, Abuelo’s would retain two weeks worth of Tipshare contributions in the tip

pool before distributing those monies to the other tipped/non-tipped employees as wages.

64.    Upon information and belief, Abuelo’s earned interest on Tipshare contributed to the tip

pool. When Abuelo’s did distribute the money from the tip pool, it only paid out a portion of the

Tipshare originally collected; Abuelo’s never adjusted for interest earned on the Tipshare

contributions.

                                       Unlawful Tip Credit

65.    In order to reduce payroll expenses, Abuelo’s paid Plaintiffs approximately one half the

Ohio minimum wage per hour, less than the federal minimum wage, by claiming a “tip credit”

allowed under the FLSA and Section 34a of the Ohio Constitution.

66.    Abuelo’s failed to provide Plaintiffs with proper and sufficient notice of their intent

to take a tip credit in advance of taking such credit.

67.    Ohio’s minimum wage for tipped employees was $4.05 per hour in 2016, $4.08 per hour

in 2017, $4.15 per hour in 2018, and $4.30 per hour in 2019.




                                           Page 15 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 16 of 37 PAGEID #: 16




68.    According to Abuelo’s Weekly Time & Attendance records for Mr. Tolliver, Abuelo’s

paid Mr. Tolliver $4.05 per hour from August 11, 2016 through January 27, 2017 for time

working as a “Server.”

69.    According to Abuelo’s Weekly Time & Attendance records for Mr. Tolliver, Abuelo’s

paid Mr. Tolliver $4.08 per hour from January 28, 2017 through December 31, 2017 for time

working as a “Server.”

70.    According to Abuelo’s Weekly Time & Attendance records for Mr. Tolliver, Abuelo’s

paid Mr. Tolliver $4.15 per hour from January 4, 2018 through January 6, 2019 for time working

as a “Server.”

71.    According to Abuelo’s Weekly Time & Attendance records for Mr. Tolliver, Abuelo’s

paid Mr. Tolliver $4.30 per hour from January 10, 2019 through August 4, 2019 for time

working as a “Server.”

72.    Although Abuelo’s reported Mr. Tollver’s occupation as a “Server” from August 11,

2016 through August 4, 2019 in the Abuelo’s Weekly Time & Attendance records for Mr.

Tolliver, he worked as scheduled as a FOH or BOH shift lead. When Mr. Tolliver worked as a

BOH or FOH shift lead, he spent more than twenty (20) percent of each of his shifts

performing non-tipped duties incidental or unrelated to his tipped duties, including

managerial duties.

73.    According to Abuelo’s Weekly Time & Attendance records for Ms. Hesson, Abuelo’s

paid Ms. Hesson $4.05 per hour from July 29, 2016 through January 27, 2017 for time working

as a “Server.”




                                        Page 16 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 17 of 37 PAGEID #: 17




74.    According to Abuelo’s Weekly Time & Attendance records for Ms. Hesson, Abuelo’s

paid Ms. Hesson $4.08 per hour from January 28, 2017 through January 1, 2018 for time

working as a “Server.”

75.    According to Abuelo’s Weekly Time & Attendance records for Ms. Hesson, Abuelo’s

paid Ms. Hesson $4.15 per hour from January 5, 2018 through January 6, 2019 for time working

as a “Server.”

76.    According to Abuelo’s Weekly Time & Attendance records for Ms. Hesson, Abuelo’s

paid Ms. Hesson $4.30 per hour from January 12, 2019 through August 4, 2019 for time working

as a “Server.”

77.    Although Abuelo’s reported Ms. Hesson’s occupation as a “Server” from July 29, 2016

through August 4, 2019 in Abuelo’s Weekly Time & Attendance records for Ms. Hesson, she

worked as scheduled as a BOH or FOH shift lead. When Ms. Hesson worked as a BOH or FOH

shift lead, she spent more than twenty (20) percent of each of her shifts performing non-

tipped duties incidental or unrelated to her tipped duties, including managerial duties.

78.    According to Abuelo’s Weekly Time & Attendance records for Ms. Stammen, Abuelo’s

paid Ms. Stammen $4.05 per hour from July 30, 2016 through January 27, 2017 for time working

as a “Server.”

79.    Although Abuelo’s reported Ms. Stammen’s occupation as a “Server” from July 30, 2016

through September 25, 2017 in Abuelo’s Weekly Time & Attendance records for Ms. Stammen,

worked as scheduled as a FOH or BOH shift lead. When Ms. Stammen worked as a BOH or

FOH shift lead, she spent more than twenty (20) percent of each of her shifts performing non-

tipped duties incidental or unrelated to her tipped duties, including manigaerial duties.




                                         Page 17 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 18 of 37 PAGEID #: 18




80.    According to Abuelo’s Weekly Time & Attendance records for Ms. Brinker, Abuelo’s

paid Ms. Brinker $4.08 per hour from October 4, 2017 through December 28, 2017 for time

working as a “Server.”

81.    According to Abuelo’s Weekly Time & Attendance records for Ms. Brinker, Abuelo’s

paid Ms. Brinker $4.15 per hour from January 5, 2018 through January 9, 2019 for time working

as a “Server.”

82.    According to Abuelo’s Weekly Time & Attendance records for Ms. Brinker, Abuelo’s

paid Ms. Brinker $4.30 per hour from January 12, 2019 through April 19, 2019 for time working

as a “Server.”

83.    Although Abuelo’s reported Ms. Brinker’s occupation as a “Server” from October 11,

2017 through April 19, 2019 in Abuelo’s Weekly Time & Attendance records for Ms. Brinker,

she worked as scheduled as a BOH or FOH shift lead. When Ms. Brinker worked as a BOH or

FOH shift lead, she spent more than twenty (20) percent of each of her shifts performing non-

tipped duties incidental or unrelated to her tipped duties.

84.    While working as an Abuelo’s bartender in the last three years, Ms. Brinker was paid less

than the $6.00 per hour on September 4, 2018 and March 3, 2019.

                                        Britan Tolliver

85.    Although Mr. Tolliver spent the majority of his shifts working as a FOH or BOH shift

lead, as scheduled, Abuelo’s time records for Mr. Tolliver fail to document the shifts he worked

at these positions. Instead, Abuelo’s attempted to generally classify Mr. Tolliver’s occupation as

a general “server” for time recording purposes while he was scheduled to work as either a FOH

or BOH shift lead in order to disquise his true job duties and avoid paying him a lawful

minimum wage.




                                          Page 18 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 19 of 37 PAGEID #: 19




86.    Further, even though Abuelo’s classified Mr. Tollver’s job description as a “Server,” Mr.

Tolliver would spend significant portions of his shifts unloading and putting away delivery

trucks, washing dishes, stocking shelves with delivered dry stock, receiving beer and wine

deliveries, changing and rotating beer kegs, prepping bar drinks, including margarits, house mix,

sangria, simple syrup, clearing and stocking the bar, and performing various managerial duties.

Mr. Tollover would also count the bar’s cash drawer in the mornings.

87.    Mr. Tolliver also performed significant managerial duties. For example, like the other

managers, he set up the “expo,” unlocked the restaurant doors in the morning, opened the store’s

safe to take out and count cash drawers and used an Aloha manager’s card to assign the drawers

to a specific registers. He would also assign bartenders to a specific registers, print the floor

chart, turn on music, clock front wait/servers in after their scheduled start time using an Aloha

manager’s card, and sign and receive shipping deliveries. Mr. Tolliver also regularly used an

Aloha manager’s store card to comp meals, void transactions, open and close checks to correct

sales transactions, adjust time (i.e., perform punch edits), cancel cash outs, and other exclusive

managerial duties.

88.    After Abuelo’s closed the restaurant in August, 2019, Mr. Tolliver was unemployed. As a

result, Mr. Tolliver applied to the State of Ohio for unemployment benefits.

89.    Attached as Exhibit 1 hereto and incorporated herein by reference, is the affidavit of

Britan Tolliver and attached work papers attesting to the actual amout of time Mr. Tolliver

worked at Abuelo’s during the last three years of his employment.

                                        Abagail Brinker

90.    Although Ms. Brinker spent many of her shifts working as a FOH or BOH shift lead, as

scheduled, Abuelo’s time records for Ms. Brinker fail to document the shifts she worked at these




                                          Page 19 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 20 of 37 PAGEID #: 20




positions. Instead, Abuelo’s attempted to generally classify Ms. Brinker’s occupation as a

general “Server” for time recording purposes while she was scheduled to work as either a FOH

or BOH shift lead in order to disquise her true job duties and avoid paying her a lawful minimum

wage.

91.     On occasion, Abuelo’s Store #621 general manager Oscar Hernandez required Ms.

Brinker to make trips to Gordon Food Service (“GFS”) to pick up sugar and other supplies for

the restaurant. Before Ms. Brinker left the restaurant, Mr. Hernandez instructed her to clock out.

When asked if she would be compensated, Mr. Hernandez told her that he would go into the

Store Level Aloha system and edit her time after the end of her shift.

92.     Mr. Hernandez’s instructed Ms. Brinker to clock out during these trips to GFS for the

purpose of trying to avoid potential vicarious liability while Ms. Brinker operated her personal

vehicle within the course and scope of her employment.

93.     In her official capacity as Abuelo’s Store #621 general manager, Lacy Coe also directed

Ms. Brinker to perform work off-the-clock. For example, Ms. Coe required and instructed Ms.

Brinker to clock out and leave the restaurant before the end of her scheduled shift in order to pick

up Ms. Coe’s two childen from her ex-husband. Alternatively, if Ms. Coe required Ms. Brinker

to pick up her children at the beginning of Ms. Brinker’s shift, Ms. Brinker would pick the

children up first and clock in late after her scheduled start time pursuant to Ms. Coe’s direction.

94.     On Fridays from around May, 2017 through about February, 2018, Ms. Brinker would

leave her house or the Abuelo’s restaurant to pick up Ms. Coe’s children at her apartment in

Gahanna. From there, Ms. Brinker drove the children to a travel center in the Springfield/London

Ohio area where she was instructed to drop them off with their father (Ms. Coe’s ex-husband).




                                           Page 20 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 21 of 37 PAGEID #: 21




After droping them off, Ms. Brinker would return to the Abuelo’s Store #621 resturant. It took

Ms. Brinker approximately two to two-and-a-half hours to complete this trip each Friday.

95.     On Sundays, Ms. Brinker typically worked double shifts. Around 2 pm, Abuelo’s general

manager Ms. Coe would again direct Ms. Brinker to clock out (even if she was serving a table)

and drive back to the travel center near Springfield/London to pick up Ms. Coe’s childen. Pick

up would take Ms. Brinker about approximately two to two-and-a-half hours.

96.     Ms. Brinker would then take Ms. Coe’s children back to either the Abuelo’s Store #621

restaurant or Ms. Coe’s apartment and wait for Ms. Coe to return home from work. Because Ms.

Brinker was directed to supervise Ms. Coe’s children at her apartment, she was unable to return

to the restaurant to finish her shift.

97.     Abuelo’s failed to pay Ms. Brinker a lawful minimum wage for services she

performed at Ms. Coe’s direction off-the-clock.

98.     Ms. Coe failed to pay Ms. Brinker a lawful minimum wage for services she

performed at Ms. Coe’s direction.

99.     In 2018, while clocked in as a host, Ms. Coe would from time to time ask Ms.

Brinker to serve tables when there were not enough front wait/servers. Ms. Coe instructed

Ms. Brinker to ring customer’s order under another front wait/server’s number. As a result,

Ms. Brinker was required to give all of the tips she earned to the other front wait/server.

100.    In March, 2020, Ms. Brinker applied to the Ohio Department of Job and Family

Services for unemployment due to being laid off as a result of the COVID-19 pandemic. As

a result of Abuelo’s failure to pay Ms. Brinker a lawful minimum wage during the three

years preceding this lawsuit, Ms. Brinker’s unemployment benefits were reduced.




                                         Page 21 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 22 of 37 PAGEID #: 22




101.   Attached as Exhibit 2 hereto and incorporated herein by reference, is the affidavit of

Abigail Brinker and attached work papers attesting to the actual amout of time Ms. Brinker

worked at Abuelo’s during the last three years of her employment.

                                         Anna Stammen

102.   At all relevant times where Abuelo’s classified Ms. Stammen’s job as a “Server” in

Abuelo’s Weekly Time and Attendance records for Ms. Stammen, Ms. Stammen was actually

working as a FOH or BOH shift lead as scheduled.

103.   Although Ms. Stammen spent the majority of her hours working as a FOH or BOH shift

lead, as scheduled within the past three years, Abuelo’s time records for Ms. Stammen fail to

document the shifts she worked at these positions. Instead, Abuelo’s attempted to generally

classify Ms. Stammen’s occupation as a general “Server” for time recording purposes while she

was scheduled to work as either a FOH or BOH shift lead in order to disquise her true job duties

and avoid paying her a lawful minimum wage.

104.   On weekends while working as a bartender, Ms. Stammen would split her tips with the

other scheduled bartender. Each bartender would use their own card to initiate and complete his

or her check out. All cash tips were placed into a jar. If the bartender received a credit card tip,

the bartender would take the amount of the tip from the cash drawer and put it into the tip jar.

105.   During shifts where Ms. Stammen worked with a less experienced bartender, she

frequently earned more tips. The declared tips as reported in Abuelo’s Weekly Time &

Attendance records for Ms. Stammen document a portion of the tips Ms. Stammen received from

customers but not necessary the amount she took home at the end of the night after splitting all

tips with the other bartender(s).




                                           Page 22 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 23 of 37 PAGEID #: 23




106.   As a result of Abuelo’s policy of declaring tips that Ms. Stammen never received, she

inevitably paid federal income tax and other taxes on tip income reported but not received by

Ms. Stammen.

107.   Attached as Exhibit 3 hereto and incorporated herein by reference, is the affidavit of

Anna Stammen and attached work papers attesting to the actual amout of time Ms. Stammen

worked at Abuelo’s during the last three years of her employment.

                                      Deborah Hesson

108.   At all relevant times where Abuelo’s classified Ms. Hesson’s job as a “Server” in

Abuelo’s Weekly Time and Attendance records and chits for Ms. Hesson, Ms. Hesson was

actually working as a FOH or BOH shift lead as scheduled.

109.   During the times when Ms. Hesson was scheduled and worked as a “Traniner,” she

was responsible for supervising and training new front wait/servers. In this position, she

would have to stay with the trainee and train him or her in all of the responsibilities of a

front wait/server, including, but not limited to, teaching them how the restaurant worked,

explain how to properly sell alcoholic beverages, and simply explain everthing Ms. Hesson

was doing while they were working.

110.   A former Abuelo’s general manager testified in deposition that trainers were

supposed to receive minimum wage because “the majority of their work is not serving-

related.”

111.   Ms. Hesson’s Weekly Time and Attendance records maintained by Abuelo’s show

that while she worked as a Trainer, Ms. Hesson was paid $6.50 an hour – significantly

below the state and federal minimum wage rate for a non-tipped occupation.




                                         Page 23 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 24 of 37 PAGEID #: 24




112.   In her official capacity as Abuelo’s Store #621 general manager, similar to Ms. Brinker,

Lacy Coe directed Ms. Hesson to perform services off-the-clock from at least June, 2017 through

July, 2018. Ms. Coe would require and instruct Ms. Hesson to clock out and leave the restaurant

before the end of her scheduled shift in order to pick up Ms. Coe’s two childen from her ex-

husband. Had not Abuelo’s general manager instructed Ms. Hesson to leave the restaurant, she

would have continued working as scheduled and earned additional wages.

113.   Abuelo’s failed to pay Ms. Brinker a lawful minimum wage for services she

performed at Ms. Coe’s direction off-the-clock.

114.   Ms. Coe failed to pay Ms. Brinker a lawful minimum wage for services she

performed at Ms. Coe’s direction.

115.   Attached as Exhibit 4 hereto and incorporated herein by reference, is the affidavit of

Deborah Hesson and attached work papers attesting to the actual amout of time Ms. Hesson

worked at Abuelo’s during the last three years of her employment.

116.   On March 27, 2020, Ohio Governor Mike DeWine signed into law Am.Sub.H.B. No.

197 (HB 197), which provided emergency relief to Ohioans during the COVID-19

pandemic. HB 197 tolled the statute of limitation in criminal, civil, and administrative

actions, including claims pursuant to the OMFWSA. This section applies retroactively to the

date of the emergency declared by Executive Order 2020-01D, issued on March 9, 2020, until

the expiration of Executive Order 2020-01D or July 30, 2020, whichever is sooner.

                                    CLAIMS FOR RELIEF

                                        COUNT – ONE
                     (Willful Violation of the FLSA - Underpayment of Wages)

117.   Plaintiffs restate and incorporate the foregoing allegations as if fully rewritten herein.




                                           Page 24 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 25 of 37 PAGEID #: 25




118.   Plaintiffs each were an “employee” of Abuelo’s as that term is defined in 29 U.S.C.

§ 203(e).

119.   While employed by Abuelo’s, Plaintiffs were engaged in preparing, ordering, and

delivering food and beverages, among other things, in interstate commerce.

120.   Under 29 U.S.C. § 206 et seq., Abuelo’s was obligated to pay Plaintiffs the federal

minimum wage for work they perform at Abuelo’s Store #621.

121.   Within three years of commencing this action, Abuelo’s knowingly and willfully violated

29 U.S.C. § 206 et seq. by failing to pay Plaintiffs the federal minimum wage while working in a

non-tipped occupation and/or spending a substantial amount of time, in excess of twenty percent

(20%) of their shift, performing non-tip-generating duties.

                     (Willful Violation of the FLSA - Non-payment of Wages)

122.   A general manager of Abuelo’s Store #621 testified in prior cases that as early as 2010,

Food Concepts International, Inc.’s Chairman and Chief Executive Officer knew or chose to

ignore facts, claims, and evidence that unrecorded time existed and that employees were not

being compensated.

123.   Abuelo’s and Abuelo’s Store #621 general managers also knew that although front

wait/servers, including Plaintiffs, were arriving to work at or before their scheduled time, they

regularly were not clocking in until their first table arrived. This practice and store policy

resulted in numerous hours of unrecorded time by Plaintiffs.

124.   An Abuelo’s general manager testified in similiarcases against Abuelo’s that “[c]oncerns

were voiced over and over again to everybody” at Abuelo’s concerning this unrecorded time. By

ignoring and condoning this conduct of servers, including Plaintiffs, not reporting their time off-

the-clock time, Abuelo’s demonstrates malice or aggravated or egregious conduct that




                                           Page 25 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 26 of 37 PAGEID #: 26




intentionaled deprived Plaintiffs of earned wages, which Abuelo’s and its agents knowingly

authorized, participated in, and ratified.

125.   Within three years of commencing this action, Abuelo’s knowingly and willfully violated

29 U.S.C. § 206 et seq. by failing to pay Plaintiffs the federal minimum cash wage for tipped

employees while working in a tipped occupation.

                (Willful Violation of the FLSA - Non-Payment of Overtime Wages)

126.   Plaintiffs worked at Abuelo’s Store #621 more than forty hours in one or more

workweeks.

127.   Abuelo’s knew, or should have known, that Plaintiffs worked at Abuelo’s Store #621

more than forty hours in one or more workweeks.

128.   Abuelo’s willfully violated the FLSA, 29 U.S.C. § 207, by failing to pay Plaintiffs one

and one-half times the employees’ prevailing federal minimum wage for hours worked in excess

of forty hours in one workweek.

129.   None of the exceptions under 29 U.S.C. § 207(b), 29 U.S.C. § 213, or any statute or rule

apply exempting Abuelo’s from its statutory obligation to pay Plaintiffs overtime wages pursuant

to 29 U.S.C. § 207(a).

130.   As s result of Abuelo’s willful FLSA violations, Plaintiffs are entitled to damages,

including, but not limited to, unpaid wages, unreimbursed expenses, liquidated damages, costs,

and attorneys’ fees.

             (Willful Violation of the FLSA - Failure to Maintain Adequate Records)

131.   Within three years of commencing this action, Abuelo’s knowingly and willfully violated

29 U.S.C. § 516.2 and § 211 by failing to maintain adequate, proper, true, and accurate employee

time records, including, but not limited to, accurate hours each employee worked per day, the




                                             Page 26 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 27 of 37 PAGEID #: 27




total hours worked each workweek, and the duties each employee performed during his or her

shift.

132.     Abuelo’s does not qualify for an exemption from paying minimum wages to Plaintiffs

under 29 U.S.C. § 206, § 213; or any other section of law.

133.     As a results of Abuelo’s willful violation of the FLSA, Plaintiffs have been injured in the

amount of back pay (without any consideration of collateral sources) as a result of unpaid wages

and an additional amount as and for liquidated damages.

134.     As a result of Abuelo’s egregious and willfull violation of the FLSA, under 29 U.S.C.

§ 216(b), Plaintiffs are entitled to recover their underpayment of wages, unpaid wages, and

unpaid overtime wages, plus an equal amount in liquidated damages, costs, and reasonable

attorneys’ fees.

                                        COUNT – TWO
                (Violation of the OMFWSA - Underpayment of Wages under Ohio Law)

135.     Plaintiffs restate and incorporate the foregoing allegations as if fully rewritten herein.

136.     Under Ohio Rev. Code § 4111 and Article II, § 34a of the Ohio Constitution, Abuelo’s

was required to pay all employees, including Plaintiffs, a minimum wage based upon their duties

as either a non-tipped employee or a tipped employee.

137.     Plaintiffs were an “employee” of Abuelo’s as that term is defined in Ohio Rev. Code

§ 4111; and Article 2,§ 34a of the Ohio Constitution.

138.     Abuelo’s failed to pay Plaintiffs a minimum wage for performing tipped and non-tipped

job duties where they performed side work in excess of twenty (20) percent of their shift.

139.     From January 1, 2017 to at least January 27, 2017, Abuelo’s paid Plaintiffs $4.05 per

hour - $.05 less than Ohio’s tipped minimum wage for tipped employees in violation of the

OMFWSA and Article II, § 34a of the Ohio Constitution.



                                             Page 27 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 28 of 37 PAGEID #: 28




140.   From January 1, 2019 to at least January 6, 2019, Abuelo’s paid Plaintiffs $4.15 per hour

- $.15 less than Ohio’s tipped minimum wage for tipped employees in violation of the OMFWSA

and Article II, § 34a of the Ohio Constitution.

141.   Within three years of commencing this action, Abuelo’s knowingly and willfully violated

the OMFWSA and Article II, § 34a of the Ohio Constitution by failing to pay Plaintiffs the state

minimum wage while working in a non-tipped occupation and/or spending a substantial amount

of time, in excess of twenty (20) percent of their shift performing non-tip-generating duties for

Abuelo’s.

                            (Non-Payment of Wages under Ohio Law)

142.   Within three years of commencing this action, Abuelo’s knowingly and willfully violated

the OMFWSA and Article II, § 34a of the Ohio Constitution by failing to pay Plaintiffs the state

minimum wage while they performed duties for Abuelo’s off-the-clock and while the restaurant

was closed to patrons.

143.   By failing to pay Plaintiffs Ohio’s minimum wage for tipped and non-tipped job duties,

Abuelo’s willfully violated Ohio Rev. Code § 4111 and Article II, § 34a of the Ohio

Constitution.

144.   At all relevant times, Abuelo’s willfully violated the OMFWSA by failing to maintain

complete and accurate records as required by Ohio Rev. Code § 4111.08 (“shall make and

keep for a period of not less than three years following the last date the employee was

employed”).

                          (Non-Payment of Overtime under Ohio Law)

145.   Plaintiffs worked at Abuelo’s Store #621 more than forty hours in one or more

workweeks.




                                           Page 28 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 29 of 37 PAGEID #: 29




146.   Abuelo’s knew, or should have known, that Plaintiffs worked at Abuelo’s Store #621

more than forty hours in one or more workweeks.

147.   By under reporting the time that Plaintiffs worked for Abuelo’s, either by not recording

Plaintiffs’ off-the-clock time or because Abuelo’s unlawfully reduced Plaintiffs time through

punch edites, Abuelo’s willfully violated the OMFWSA (Ohio Rev. Code § 4111.10) by

failing to pay Plaintiffs one and one-half times the Ohio minimum wage for hours worked in

excess of forty hours in one workweek.

148.   As a result of Abuelo’s egregious and willfull violation of the OMFWSA, Plaintiffs are

entitled to recover their underpayment of wages, unpaid wages, and unpaid overtime wages, plus

double the amount of the back wages pursuant to Ohio Rev. Code § 4111.14 and Section 34a of

Article II, Ohio Constitution, costs, and reasonable attorneys’ fees.

                                        COUNT – THREE
                   (Violation of Ohio Prompt Pay Act – Ohio Rev. Code 4113.15)

149.   Plaintiffs restate and incorporate the foregoing allegations as if fully rewritten herein.

150.   During all relevant times, Abuelo’s was an “employer” within the meaning of Ohio Rev.

Code § 4113.15(D)(4) and Plaintiffs were employees within the meaning of Ohio Rev. Code

§ 4113.15.

151.   Ohio Rev. Code § 4113.15(A) required Abuelo’s to pay Plaintiffs all wages on or before

the first day of each month, for wages earned during the first half of the preceding month ending

with the fifteenth day thereof, and on or before the fifteenth day of each month, for wages earned

during the last half of the preceding calendar month.

152.   Abuelo’s violated Ohio Rev. Code § 4113.15 by failing to pay Plaintiffs all wages due

(e.g., non-payment, underpayment, overtime) to them under the FLSA and the Ohio Constitution

within thirty (30) days of their regularly scheduled payday. In violating Ohio Rev. Code §



                                           Page 29 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 30 of 37 PAGEID #: 30




4113.15, Abuelo’s acted willfully, without a good faith basis, and with reckless disregard to Ohio

law.

153.   As a result of Abuelo’s willful violation of Ohio Rev. Code § 4113.15(A), pursuant to

division (B), Plaintiffs are entitled to their unpaid, underpayed, and overtime wages, liquidated

damages, and damages in the amount of six percent (6%) of the claim still unpaid and not in

contest or disputed or two hundred dollars per violation, whichever is greater.

                                        COUNT – FOUR
          (Invalid Tip Pool Sharing Arrangement in Violation of the FLSA and OMFWSA)

154.   Plaintiffs restate and incorporate the foregoing allegations as if fully rewritten herein.

155.   Plaintiffs were employed by Abuelo’s in a dual job and regularly spent more than

twenty (20) percent of their shift performing non-tipped duties incidental and/or unrelated to

their tipped duties and performed duties not listed in the O*NET report for waiters and

waitresses.

156.   Within three years of commencing this action, Abuelo’s violated 29 U.S.C. § 203(m)

and 29 C.F.R. § 531.59 by requiring Plaintiffs and other non-customarily tipped and dual

occupation employees to participate in a mandatory tip pool. As a result, Abuelo’s tip pool

was invalid and Abuelo’s was precluded from taking a tip credit under the FLSA and

OMFWSA to satisfy its statutory tip attribution against its minium wage obligations.

157.   Abuelo’s violated 29 U.S.C. § 203(m) and 29 C.F.R. § 531.59 by failing to inform

Plaintiffs of the provisions of their tip pooling arrangement and failed to inform Plaintiffs of

their intent to treat tips as satisfying part of the employer’s minimum wage obligation.

158.   Upon information and belief, Abuelo’s violated 29 U.S.C. § 203(m)(2)(B) by

keeping a portion of Plaintiffs’ received tips in addition to depositing Plaintiffs’ tip share




                                           Page 30 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 31 of 37 PAGEID #: 31




contributions into an interest bearing account and retaining all earned interested before those

funds were redistributed to other tipped employees.

159.   Because Abuelo’s operated an invalid tip pool and were not entitled to receive the

benefit of a tip credit, Plaintiffs performed work for which they were not propertly

compenstated resulting in Plaintiffs being entitled to recover underpayment of wages

amounting to the difference between their actual rate of pay and the federal and/or state

minimum wage in addition to the full amount of their tip share contribution plus two

hundred percent (200%) in liquidated damages for unpaid compensation (i.e., trebel

damages) under Ohio Rev. Code § 4111.14(J), costs, and attorneys’ fees.

                                       COUNT – FIVE
                         (Damages Pursuant to Ohio Rev. Code § 2307.60)

160.   Plaintiffs restate and incorporate the foregoing allegations as if fully rewritten herein.

161.   Ohio Rev. Code § 2307.60 authorizes a civil action for damages based on the violation of

any criminal statute.

162.   The FLSA (29 U.S.C. § 216(a)) and the OMFWSA (Ohio Rev. Code § 4111.99) impose

criminal penalties for willful violations of the FLSA and OMFWSA, respectively.

163.   By their acts and omissions described herein, Abuelo’s willfully violated the FLSA and

the OMFWSA resulting in Plaintiffs being injured. Ohio Rev. Code § 2307.60 permits anyone

injured in person or property by a criminal act to recover damages in a civil action, including

exemplary and punitive damages.

164.   As a result of Abuelo’s willful violations of the FLSA and OMFWSA, pursuant to Ohio

Rev. Code § 2307.60, Plaintiffs are entitled to compensatory and punitive damages, costs, and

attorneys’ fees.




                                           Page 31 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 32 of 37 PAGEID #: 32




                                            COUNT – SIX
                                            (Federal RICO)

165.   Plaintiffs restate and incorporate the foregoing allegations as if fully rewritten herein.

166.   Plaintiffs are each a “person” as within the meaning of 18 U.S.C. § 1964(c).

167.   Defendants Abuelo’s International LP and Food Concepts International, LP are seperate

entities capable of holding a legal or beneficial interest in property and are therefore individually

considered a “person” within the meaning of 18 U.S.C. § 1962(c) as the term is defined by

18 U.S.C. § 1961(3).

168.   Upon information and belief, Abuelo’s constitutes an “enterprise” within the meaning of

18 U.S.C. § 1961(4) as each corporate defendant is a partnership and the RICO persons who

conducted the affairs of the Abuelo’s enterprise are its Store #621 general managers and other

Abuelo’s employees or general partners who either directly or indirectly implemented and/or

perpetuated policies that had the purpose or effect of depriving employees of earned wages,

unemployment benefits, social security benefits, and other retirement benefits.

169.   The Abuelo’s enterprise’s unlawful and criminal conduct of shaving Plaintiffs’ on-the-

clock time and knowingly failing to record Plaintiffs’ off-the-clock time when they performed

mandatory pre-shift and post-shift side work had the common purpose of increasing Abuelo’s

financial gain and the anticipated result of not only depriving Plaintiffs of their earned wages, but

also depriving them of unemployment benefits, social security benefits, and other retirement

benefits.

170.   Abuelo’s enterprise’s conduct constitutes a pattern of “rackettering activity” within the

meaning 18 U.S.C. § 1961(1) as they engaged in wire fraud (18 U.S.C. § 1343) and/or mail fraud

(18 U.S.C. § 1341) by sending fraudulent pay stubs, W-2 forms, paychecks, and other documents

interstate through the mail and wires in violation of 18 U.S.C. § 1962(c).



                                           Page 32 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 33 of 37 PAGEID #: 33




171.    Abuelo’s pattern of rackettering activity was conducted with the purpose of their own

financial gain and was committed within the past four (4) years.

172.    As a result of Abuelo’s violation of 18 U.S.C. § 1962(c), Plaintiffs have suffered and

continue to suffer damages to be determined at trial, including, but not limited to, loss

unemployment benefits, social security benefits, and other retirement benefits.

173.    Pursuant to 18 U.S.C. § 1964(c), Plaintiffs are entitled to recover trebel damages, costs,

and attorneys’ fees.

                                          COUNT – SEVEN
                                      (Ohio Corrupt Activities Act)

174.    Plaintiffs restate and incorporate the foregoing allegations as if fully rewritten herein.

175.    Abuelo’s was involved in more than two incidents of “corrupt activity” as defined by

Ohio Rev. Code § 2923.31(I) as they engaged in, attempted to engage in, conspired to engage in,

or solicited, coerced, or intimidated another person(s) to engage in racketeering activity under

18 U.S.C. § 1961(1)(B) by sending numerous fraudulent time records, pay stubs, W-2 forms,

paychecks, and other documents interstate through the mail and wires.

176.    Abuelo’s was involved in a “pattern of corrupt activity” as defined by Ohio Rev. Code

§ 2923.31(I) by sending fraudulent time records, pay stubs, W-2 forms, paychecks, and other

documents interstate through the mail and wires to numerous employees, including Plaintiffs for

at least the last five years.

177.    As Abuelo’s senior management and corporate officers were not only aware of but

implemented its policy(ies) that front wait/servers should not clock in until receiving their first

table, and Abuelo’s managers’ practice of shaving Plaintiffs’ time, punch editing Plaintiffs’ job

discriptions to a description with a lower wage rate, and requiring Plaintiffs to perform work off-




                                            Page 33 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 34 of 37 PAGEID #: 34




the-clock, the Abuelo’s Enterprise existed separate and apart from the managers and employees

which Abuelo’s International LP and Food Concepts International, LP acted.

178.   As a result of Abuelo’s violation of Ohio Rev. Code § 2923, et seq., Plaintiffs have

suffered and continue to suffer damages to be determined at trial, including, but not limited to,

loss unemployment benefits, social security benefits, and other retirement benefits.

179.   Pursuant to Ohio Rev. Code § 2923.34 Plaintiffs are entitled to recover trebel damages,

costs, and attorneys’ fees.

                                          COUNT – EIGHT
                                         (Breach of Contract)

180.   Plaintiffs restate and incorporate the foregoing allegations as if fully rewritten herein.

181.   In an attempt to attract and retain quality employees, Abuelo’s implemented a vacation

policy. This policy was communicated to Plaintiffs at orientation and memorialized in Abuelo’s

human resources manuals.

182.   Under Abuelo’s vacation policy, after one year of service, an employee is eligble to take

one (1) averaged payroll week earned vacation each year beginning on each anniversary date.

After five years of service, an employee is eligible to take two (2) averaged payroll weeks of

earned vacation each year beginning on each anniversary date.

183.   In order to be eligible for vacation, an employee must have worked an average of at least

30 hours per week during the six-month period preceding the vacation request date.

184.   By failing to record and recognize all of Plaintiffs’ time performing side duties off-the-

clock and by unlawfully shaving Plaintiffs’ recorded one-the-clock time, Abuelo’s artificially

reduced the average time Plaintiffs worked in a six month period affecting their vacation

eligibility and reduced the amoung of their averaged payroll week.




                                           Page 34 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 35 of 37 PAGEID #: 35




185.    During a deposition, a former Abuelo’s manager testified that the time an employee

clocks in directly affects his or her eligibily for vacation.

186.    As a result of their reduced average time worked, Plaintiffs were denied vacation based

upon Abuelo’s assertion that they failed to meet the eligibility requirements in breach of

Abuelo’s vacation policy, whereas had Abuelo’s recorded and considered all time worked in the

vacation pay calculation, Plaintiffs would have been eligible for vacation and/or received greater

compensation for the vacations.

187.    As a result of their reduced average payroll week, when Plaitniffs did receive vacation

benefits, those benefits were less than the actual averaged payroll week that included all hours

Plaintiffs actually worked.

188.    In an attempt to encourage and reward employees who make a long term commitment to

Abuelo’s success, Abuelo’s established a Long Term Employee Recognition Program (“LTE”)

whereby employees would receive points according to the program’s parameters. The points

were to be paid out as a cash bonus either (1) on an annual basis in December following a regular

year or a year in which there is an IPO or (2) at the time of a Change in Control (meaning the

company is sold).

189.    Plaintiffs performed all conditions precedent to the LTE program. However, Abuelo’s

failed to pay Plaintiffs a cash bonus in accordance with their LTE program in breach of its policy

and agreement with Plaintiffs.

190.    As a result of Abuelo’s breach, Plaintiffs have been damaged and will continue to be

damaged in an amount to be determined at trial, plus, costs, prejudge interest, and reasonable

attorneys’ fees.




                                             Page 35 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 36 of 37 PAGEID #: 36




                                DEMAND FOR JUDGMENT

   WHEREFORE, Plaintiffs respectfully demand judgement against Defendants as to all

   claims, including:

      a. Find that Defendants willfully violated the FLSA, the Ohio Constitution, Article II
         §34(a), and the OMFWSA;

      b. Find that Defendants willfully violated Ohio Rev. Code § 4111.08 by failing to keep
         complete and accurate employement records;

      c. Order Defendants, jointly and severally, to pay Plaintiffs back wages and damages
         due under the FLSA, the Ohio Constitution, Artcle II §34(a), and the OMFSWA;

      d. Award liquidated and/or treble damages to the fullest extent permitted under Federal
         and Ohio law;

      e. Find that Defendants willfully violated Ohio Rev. Code § 4113.15 by failing to pay
         Plaintiffs all wages to them under the FLSA and the Ohio Constitution within thirty
         (30) days of their regularly scheduled payday;

      f. Order Defendants, jointly and severally, to pay Plaintiffs pursuant to Ohio Rev. Code
         § 4113.15 six per cent of the amount of the claim still unpaid and not in contest or
         disputed or two hundred dollars, whichever is greater;

      g. Order Defendants, jointly and severally, to repay Plaintiffs’ tip share contributions
         made to Defendants’ illegal tip pool, plus liquidated and treble damages;

      h. Order Defendants, jointly and severally, to pay Plaintiffs punitive damages pursuant
         to Ohio Rev. Code §§ 2307.60 and 2315.21;

      i. Find that Defendants breached their terms of their LTE program and vacation policy
         in and order Defendants, jointly and severally, to pay Plaintiffs an amount of damages
         for Defendants acts in breach of contract, including, costs, attorneys’ fees,
         prejudgment and postjudgment interest;

      j. Find that Defendants’ breach was in bad faith;

      k. Find that Defendants’ actions and conduct complained of herein deprived Plaintifffs
         of unemployment benefits, social security benefits, and other retirement benefits in
         violation of federal RICO and the Ohio Corrupt Activities Act;

      l. Order Defendants, jointly and severally, to pay Plaintiffs trebel damages pursuant to
         18 U.S.C. § 1964(c) and Ohio Rev. Code 2923.34;




                                        Page 36 of 37
Case: 2:20-cv-03790-MHW-EPD Doc #: 1 Filed: 07/28/20 Page: 37 of 37 PAGEID #: 37




      m. Order Defendants, jointly and severally, to pay Plaintiffs’ attorneys’ fees, costs, and
         expenses as provided under federal and state law, including, but not limited to,
         29 U.S.C. § 216(b), 18 U.S.C. § 1964, Ohio Rev. Code §§ 2307.60, 2923.34, and
         4111.10; and

      n. Award any other legal or equitable relief that the Court deems just and proper.


                                                  Respectfully Submitted,

                                                  HALLOWES LAW GROUP LLC

                                                  /s/ James D. Perko, Jr.
                                                  Donald B. Hallowes (0041526)
                                                  James D. Perko, Jr. (0093312)
                                                  1010 Jackson Hole Drive, Suite 200
                                                  Blacklick, Ohio 43004
                                                  Telephone:     (614) 759-4603
                                                  Facsimile:     (614) 868-0029
                                                  Electronic Mail: Jim@hlglawgroup.com
                                                                   Don@hlglawgroup.com

                                                  Counsel for Plaintiffs




                                        Page 37 of 37
